ffii],n:i
                              fi\uui ru,qL
                 @nitoU Stute B {.outt otfrlrrul                        @luims
                                               No. l8-0310C
                                           Filed: March 20,2018                FILED
                                                                             MAR 2 0 2018
 SUAMINKA CONERLY.                                                           U.S. COURT OF
                                                                           FEDERAL CIAIMS
                           Plaintiff,
                                                         Pro Se; Lack of Subject Matter
                                                         Jurisdiction; In Forma Pauperis
                                                         Application
 'THE UNITED STATES,


                           Defendant.




                                                    ORDER

       SMITH, Senior Judge

        On February 27,2018, plaintiff, proceedingpro se, filed a complaint in this Court and
concunently filed an informa pauperis application seeking leave to proceed without paying the
Court filing fee. Plaintiff alleges that her civil rights were violated and is seeking $900 tdllion in
damages.

       I.      Plaintiff   s   Complaint
        'l'his Court's jurisdictional grant is primarily defined by the Tucker Act, which provides
this Court the power "to render any judgment upon any claim against the United States founded
either upon the Constitution, or any Act of Congress or any regulation ofan executive
department, or upon any express or implied contract with the United States . . . in cases not
sounding in tort." 28 U.S.C. $ 1a91(a)(l). Although the Tucker Act expressly waives the
sovereign immunity ofthe United States against such claims, it "does not create any substantive
right enforceable against the United States for money damages." United States v. Testdn, 424
U.S.392,398 (1976). Rather, in order to fall within the scope ofthe Tucker Act, "a plaintiff
must identify a separate source ofsubstantive law that creates the right to money damages."
l'isher v. United States, 402 F .3d 1167 , 1172 (Fed. Cir. 2005) (en banc in relevant part).

         "Courts have an independent obligation to determine whether subject-matter jurisdiction
exists. . . ." Hertz Corp. v. Friend,559 U.S. 77,94 (2010). Ifthe Court lacks jurisdiction, it
cannot proceed with the action and must dismiss the case. Arbaugh v. Y&H Corp.,546 U.S. 500,
514 (2006). Rule l2(h)(3) ofthe Rules of the United States Court ofFederal Claims ("RCFC")
provides: "Ifthe court determines at any time that it lacks subject-matter jurisdiction, the court
must dismiss the action." Pleadings from pro ^re plaintiffs are held to more lenient standards than



                                  ?[lb   30],0 0DD0 q3B8 '{q78
pleadings drafted by lawyers. I{ughes v. Rowe,449 U.S. 5, 9 (1980); see also Ericl13 Fed. Cl.
204,208 (2013), affd,557 F. App'x 995 (Fed. Cir. 2014) (citations omitted). Pro se or nor, the
plaintiffstill has the burden ofestablishing by a preponderance of the evidence that this Court
has jurisdiction over its claims. See Kokkonen v. Guardian Life Ins. Co. of Am.,51l U.S.375,
377 (1994\.

        Upon sua sponte review, this Court finds plaintiffls allegations do not give rise to any
cause of action over which this Court has subject-matter jurisdiction. Ms. Conerly's Complaint
states only that "the city violated her civil rights by allegedly false arrest for disregarding the
probability of plaintiff suffering emotional and mental distress." Plaintiffls claim is against a
locality, over which this Court has no jurisdiction. The U.S. Court of Federal Claims lacks
'Jurisdiction over any claims alleged against states, localities, state and local govemment
entities, or state and local govemment officials and employees; jurisdiction only extends to suits
against the United States itself." Anderson v. United States, 117 Fed. Cl. 330, 331 (2014). Thus,
the Court has no authority to decide plaintiff s case, and must dismiss the Complaint pursuant to
RCFC 12(hX3).

        II.     Plaintiff   s   Motion to Proceed   h   Forma Ptuperis

        As noted above, Ms. Conerly filed an application to proceed in forma pauperis. Pursuant
to 28 U.S.C. $ 1915, federal courts are permiued to waive hling fees under certain
circumstances. ,See 28 U.S.C. $ 1915(a)(l); see also LI/altner v. United States,93 Fed. Cl. 139,
 141 (2010). The statute requires that an applicant be "unable to pay such fees" and applicants
must submit an affidavit that (1) lists all of their assets, (2) declares that they are unable to pay
the fees or give the security, and (3) states the nature of the action and their beliefthat they are
entilledtoredress.28U.S.C.$1915(a)(1). To be "'unable to pay such fees'means that paying
such fees would constitute a serious hardship on the plaintiff." Fiebelkorn v. United States,77
Fed. Cl.59, 62(2007);see also Moorev. UnitedStates,93 Fed. C1.411,414-15 (2010).
Determination of a plaintiff s ability to pay is "left to the discretion of the presidingjudge, based
on the information submitted by the plaintiff." Alston-Bullock v. [,/nited States,122 Fed. Cl. 38,
45 (2015).

        Plaintiffhas not exerted any effort to substantiate the need to proceed informa pauperis.
Ms. Conerly responded to every question with "N/A" or "NO." Indeed, plaintiff wrote "N/A" in
the space provided for her printed name. While it is true that courts liberally grant informa
pauperis motions, the Court will not lend credence to the apparent beliefthat motions to proceed
in.forma pauperls are thoughtlessly rubberstamped.

        Moreover, this suit is plaintiffs thirteenth lederal suit in the last five years.r Although it
is possible that the f-ees could prove to be a hardship for Ms. Conerly, plaintifls repeated filings


r      The l2 other cases are as follows: Conerly v. Social Security Administration, No. 1:2013-
cv-02542 (N.D. Ga. 2014) (dismissed for failure to obey a court order); Conerly v. {Jnited States
                                                    -2-
of frivolous complaints and failure to adequately complete the informa pauperis application lead
thc Court to find that the plaintilf is not entitled to a waiver of the filing fee.

        III.   Conclusion

        For the reasons set forth in this opinion, plaintiff s Complaint is, sua sponte,
DISMISSED pursuant to RCFC 12(hX3) for lack ofjurisdiction, and plaintiff s informa
pauperis application is DENIED. The Clerk is hereby directed to enter judgment consistent with
this opinion.


         IT IS SO ORDERED.


                                                        Loren A. Smith, Senior Judge




Social Security Administration, No. l:2014-cv-01836 0{.D. Ga.2014) (transferred for improper
venue); Conerly v. United States Social Security Administration,No.2:2014-cv-00104 (S. D. Miss.
2016) (dismissed for failure to respond to an order to show cause related to plaintiffs change in
address); Conerly v. United States Social Security Administration, No. 2:2013-cv-00015 (S,D.
Miss. 2014) (dismissed for failure to respond to an order to show cave); Conerly v. Levine,No.
2:15-cv-00072 (S.D. Miss. 2015) (dismissed for failure to comply with a court order, and failure
to prosecute); Conerly v. City of tlattiesburg, No. 1:15-cv-23097-CMA (S.D. Fla. 2015)
(dismissed under Fed. R. Civ. P. 8(a), and denying the motion to proceed informa pauperis on the
basis of a deficient application); Conerly v. Collins State Veterans Home, 1:16-cv-00971-EAW
(W.D.N.Y. 2016) (dismissed under Fed. R. Civ. P. 8(a) and for improper venue), appeal dismissed,
0:2017-cv-01 123 (2nd, Cir. 2017) (appellant failed to file a motion to proceed in forma pauperis,
and failed to submit the filing fee); Conerly v. Georgia State University,2:16-cv-14583-SM-JVM
(E.D. La. 2016) (dismissed fbr lailure to comply with a court order regarding filing deficiencies);
Conerly v. City oJ I'lattiesburg, No. 1 : I 7-cv-00796-LY (W.D. Tex. 2017) (dismissed for failure to
comply with a court order, and failure to substantiate the application to pro ceed informa pauperis);
Conerly v. The Int'l Jcrnitorial Cleaning Serv. Assoc., I : l7-cv-04278-SCJ (N.D. Ga. 2017)
(dismissed for failure to obey a court order conceming a change of address); Conerly v. City of
llattiesburg, No. I : I 8-cv-00046 (M.D. Ala. 201 8) (dismissed as frivolous); Conerly v. Berryhill,
No. 1:18-cv-O141 I (N.D. Ill. 2018).

                                                -J